Case 3:20-cv-02187-LAB-DEB Document 18-3 Filed 03/01/21 PageID.238 Page 1 of 4



   1   Matthew Miller, Esq. (SBN 185741)
       matt@millermlaw.com
   2   LAW OFICES OF MATTHEW MILLER
       755 Fresca Court
   3   Solana Beach, California 92075
       Telephone: (858) 755-6688
   4   Facsimile: (425) 962-7935
   5
       Attorney for Plaintiff Zachary Miller
   6
   7
                               UNITED STATES DISTRICT COURT
   8
                            SOUTHERN DISTRICT OF CALIFORNIA
   9
  10   ZACHARY MILLER, an individual,                       Case No.: 3:20-cv-02187-LAB-DEB
  11
                     Plaintiff,                             DECLARATION OF CHRISTIAN
  12         vs.                                            HOSOI IN SUPPORT OF
                                                            PLAINTIFF’S OPPOSITION TO
  13                                                        DEFENDANTS’ MOTION TO
       EASY DAY STUDIOS PTY LTD, an                         STRIKE PLANTIFF’S
  14   Australian proprietary limited company;              COMPLAINT PURSUANT TO
                                                            CALIFORNIA CODE OF CIVIL
  15   REVERB COMMUNICATIONS, INC.,                         PROCEDURE § 425.16
       a California corporation; and DOES 1-
  16   25 INCLUSIVE,                                        Date:         March 15, 2021
  17                                                        TIME:         11:15 A.M.
                     Defendants.                            CRTRM:        14A
  18                                                        Judge:        Hon. Larry A. Burns
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                       -1-
         DECLARATION OF CHRISTIAN HOSOI IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                    PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18-3 Filed 03/01/21 PageID.239 Page 2 of 4



   1           I, Christian Hosoi, here by declare as follows:
   2           1.   I have been a professional skateboarder since 1981, I was named by
   3   Transworld Skateboarding as the fourth most influential skateboarder of all time,
   4   and I am the owner of HOSOI SKATEBOARDS. I have personal knowledge of the
   5   facts stated in this declaration, and if called as a witness, could and would testify
   6   competently to the truth of the facts as stated herein.
   7           2.   Plaintiff Zachary Miller (“Miller”) is a professional skateboarder for
   8   HOSOI SKATEBOARDS and I have given him a professional skateboard model.
   9   Only professional skateboarders who have achieved a high level of respect and
  10   status, within the skateboarding community, are given professional skateboard
  11   models.
  12           3.   As consideration for giving Miller a professional skateboard model,
  13   HOSOI SKATEBOARDS has the exclusive rights to use Miller’s likeness in
  14   association with skateboard decks.
  15           4.   When Miller’s likeness is used in association with competitive
  16   skateboard brand, as seen in Exhibit 1, attached hereto, it is damaging to HOSOI
  17   SKATEBOARDS, and is confusing to the skateboarding consumer.
  18
  19
  20
  21           I declare under penalty of perjury of the laws of the United States and the State
  22   of California that the foregoing is true and correct. Executed on this 1st day of March,
  23   2021.
  24                                                 ______________________
  25                                                     Christian Hosoi
  26
  27
  28
                                                       -2-
         DECLARATION OF CHRISTIAN HOSOI IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
                    PLANTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16
Case 3:20-cv-02187-LAB-DEB Document 18-3 Filed 03/01/21 PageID.240 Page 3 of 4




                         EXHIBIT 1
Case 3:20-cv-02187-LAB-DEB Document 18-3 Filed 03/01/21 PageID.241 Page 4 of 4
